                                                                                             FOR SETTLEMENT PURPOSES ONLY
                                                                                           ESTIMATED CALCULATION OF DAMAGES
                                                                                               RODOLFO CORDERO GONZALEZ

                                                                                      FLSA/NYLL OVERTIME COMPENSATION OWED
                                                                                                                                                                                                                                   Overtime Owed                Total Overtime
                                                    Number of                                                                                      Regular Rate (RR)               Overtime Rate
                                       Number of                                   Overtime Hours                         Weekly                                                                            Difference b/w           Per Week                    Comp Owed
    Year               Period                      Hours Worked                                                                                        (Weekly Comp. / No. Hrs        (OTR)                                              (OT Hrs x Diff.)
                                      Weeks Worked                                   (Hrs Worked-40 Hrs)                Compensation                                                                        OTR and RR                                          (OT Owed Per Week x No.
                                                     Per Week                                                                                            Worked per Week)              (RR x 1.5)                                      (Half-Time for All Hrs
                                                                                                                                                                                                                                                                   of Weeks Worked)
                                                                                                                                                                                                                                           Worked > 40)
    2017           Jan. 1 - Nov. 25       47.00              48.00                           8.00                   $                500.00        $                    10.42      $                15.63
                                                                                                                                                                                                       $          5.21 $         41.68                          $         1,958.96
                  Nov. 26 - Dec. 30        5.00              48.00                           8.00                   $                600.00        $                    12.50      $                18.75
                                                                                                                                                                                                       $          6.25 $         50.00                          $           250.00
                                                                                                                                                                                                      2017 Overtime Compensation Owed:                          $         2,208.96
    2018          Dec. 31 - Jun. 16       24.00              48.00                           8.00                   $                600.00        $                    12.50      $            18.75 $           6.25 $         50.00                          $         1,200.00
                                                                                                                                                                                                      2018 Overtime Compensation Owed:                          $         1,200.00
                                                                                                                                                                                                TOTAL FLSA/NYLL OVERTIME OWED:                                  $         3,408.96

                                                                        NYLL MINIMUM WAGE COMPENSATION OWED
                                                    Number of                                                                                          Statutory                                             MW Owed                     Total MW
                                       Number of                                       Weekly                      Regular Rate (RR)                                               Difference b/w
    Year               Period                      Hours Worked                                                    (Weekly Comp. / 48 Hrs Worked     Minimum Wage                                            Per Week                   Comp Owed
                                      Weeks Worked                                   Compensation                                                                                  MWR and RR                                      (MW Owed Per Week x No.
                                                    Per Period                                                              per Week)                 Rate (MWR)                                            (Hrs Worked x Diff.)
                                                                                                                                                                                                                                      of Weeks Worked)
    2014              Dec. 31              1.00               8.00               $                  388.00          $                    8.08      $
                                                                                                                                                   8.75 $         0.67 $           5.36                                            $                 5.36
                                                                                                                                                   2014 Minimum Wage Compensation Owed:                                            $                 5.36
    2015            Jan. 1 - Jan. 3        1.00              24.00               $                  388.00          $               8.08 $         8.75 $         0.67 $          16.08                                            $                16.08
                   Jan. 4 - Dec. 26       51.00              48.00               $                  388.00          $               8.08 $         8.75 $         0.67 $          32.16                                            $             1,640.16
                  Dec. 27 - Dec. 30        1.00              24.00               $                  388.00          $               8.08 $         8.75 $         0.67 $          16.08                                            $                16.08
                                                                                                                                                   2015 Minimum Wage Compensation Owed:                                            $             1,672.32
                                                                                                                                TOTAL FLSA/NYLL MINIMUM WAGE COMPENSATION OWED:                                                    $             1,677.68

                                  NYLL 195(3) WAGE STATEMENT STATUTORY DAMAGES
                                                     Number of Days               Total Number of                                                  Statutory Penalties
                                       Number of      Worked per                    Work Days                         NYLL 195(3)                  ($100.00 x No. of Weeks prior
    Year               Period                           Week                      (Weeks Worked x Work Days                                              to Feb. 27, 2015)
                                      Weeks Worked                               per Week) (not applicable prior
                                                                                                                     Notices Received               ($250.00 x No. of Days after
                                                      (not applicable prior to
                                                                                       to Feb. 27, 2015)                                                  Feb. 26, 2015)
                                                          Feb. 27, 2015)

    2015          Dec. 31 - Feb. 26        8.00            -                   -                 None                                              $                 800.00
                                       *Statutory Maximum Prior to Feb. 27, 2015 ($2,500 = $50.00 x 50 weeks):                                     $                 800.00
    2015          Feb. 27 - Dec. 26       43.00          6.00               258.00               None                                              $              64,500.00
                  Dec. 27 - Dec. 30        1.00          3.00                3.00                None                                              $                 750.00
    2017           Jan. 1 - Dec. 30       52.00          6.00               312.00               None                                              $              78,000.00
    2018          Dec. 31 - Jun. 16       24.00          6.00               144.00               None                                              $              36,000.00
                                         *Statutory Maximum After Feb. 26, 2015 ($5,000 = $250.00 x 20 days):                                      $               5,000.00
                                                                         TOTAL NYLL 195(3) PENALTIES:                                              $               5,000.00

                                        CPLR INTEREST PURSUANT TO NY LAW
                                                   Number of                                            Total Interest
NYLL Claims     NYLL Claims Period    Approximate Years From   9% Interest Rate/ NYLL Comp Owed               Owed
 Period Start         End              Mid-Point  Mid-Point to      Year           (OT + MW + SOH)    (No. Years x 0.09 x NYLL
                                                   12/13/2018                                               Comp   Owed)

 12/31/2014          12/30/2015         7/1/2015      3.45           0.09        $          1,677.68 $                  521.64
  1/1/2017            6/16/2018        9/23/2017      1.22           0.09        $          3,408.96 $                  374.47
                                                           TOTAL CPLR INTEREST OWED TO DATE: $                          896.12
                                                                            FOR SETTLEMENT PURPOSES ONLY
                                                                          ESTIMATED CALCULATION OF DAMAGES
                                                                              RODOLFO CORDERO GONZALEZ

            NYLL LIQUIDATED DAMAGES
Year          Comp Owed       LD %                   LD Per Year
2014       $            5.36   100%                $         5.36
2015       $        1,672.32   100%                $     1,672.32
2017       $        2,208.96   100%                $     2,208.96
2018       $        1,200.00   100%                $     1,200.00
       TOTAL NYLL LIQUIDATED DAMAGES:              $     5,086.64

  Total FLSA/NYLL Overtime Compensation Owed: $           3,408.96
               Total NYLL Minimum Wages Owed: $           1,677.68
             Total NYLL 195(3) Statutory Penalties: $     5,000.00
            Total NYLL Liquidated Damages Owed: $         5,086.64
                        Total CPLR Interest Owed: $         896.12
                         *ESTIMATED TOTAL: $             16,069.40
  *Plus reasonable attorneys' fees, costs and disbursements

                                                         This Calculation is Subject to Change During Conduction of Discovery in This Action
